ACCEPTED
                                                                                            03-15-00454-CR
                                                                                                    6843492
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       9/9/2015 11:48:01 AM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                            CAUSE NO. 03-15-00454-CR

                                                          FILED IN
                                                   3rd COURT OF APPEALS
                        IN THE COURT OF APPEALS        AUSTIN, TEXAS

                    FOR THE THIRD DISTRICT OF TEXAS9/9/2015 11:48:01 AM
                                                     JEFFREY D. KYLE
                             AUSTIN DIVISION               Clerk




ROY LEE NOBLES                              §
                                            §
v.                                          §
                                            §
STATE OF TEXAS                              §



               APPELLANT'S MOTION TO DISMISS APPEAL




                                            Justin Bradford Smith
                                            Texas Bar No. 24072348
                                            Harrell, Stoebner, & Russell, P.C.
                                            2106 Bird Creek Drive
                                            Temple, Texas 76502
                                            Phone: (254) 771-1855
                                            FAX: (254) 771-2082
                                            Email: justin@templelawoffice.com

                                            ATTORNEY FOR APPELLANT




Appellant's Motion to Dismiss Appeal                                             Page 1
Nobles v. State; Cause No. 03-15-00454-CR
TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, Appellant, ROY LEE NOBLES, who files this Motion to

Dismiss Appeal, and shows unto the Court as follows:

                                            I.
          1. "The decision to appeal belongs to the client." Ex parte Axel, 757
S.W.2d 369, 374 (Tex. Crim. App. 1988).

          2. Having considered pros and cons of pursuing his appeal, Appellant

voluntarily and intelligently wishes to forego his appeal, and asks this Court to

dismiss his appeal.

          3. This motion is signed by both Appellant and his appellate counsel,

pursuant to Rule 42.2(a) of the Texas Rules of Appellate Procedure.

                                            II.

                                       PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellant asks this Court to

dismiss his appeal.




Appellant's Motion to Dismiss Appeal                                         Page2
Nobles v. State; Cause No. 03-15-00454-CR
                                            Respectfully submitted:




                                            Just n Bradford Smith
                                            Texas Bar No. 24072348

                                            Harrell, Stoebner, & Russell, P.C.
                                            2106 Bird Creek Drive
                                            Temple, Texas 76502
                                            Phone: (254) 771-1855
                                            FAX: (254) 771-2082
                                            Email: justin@templelawoffice.com

                                            ATTORNEY FOR APPELLANT




Appellant's Motion to Dismiss Appeal                                     Page 3
Nobles v. State; Cause No. 03-15-00454-CR
                           CERTIFICATE OF SERVICE

       I hereby certify that,   on~v~/0 ~    , 2015, a true and correct copy of

the Appellant's Motion to Dismiss Appeal was provided to counsel via the method

indicated below:

       Llano County District Attorney
       c/o Gary W. Bunyard
       P.O. Box 725
       Llano, Texas 78643
       Fax: 325-247-5274
       Email: g. bunyard@co .llano.tx. us
       VIA ESERVICE
             Attorneys for State of Texas




Appellant's Motion to Dismiss Appeal                                     Page4
Nobles v. State; Cause No. 03-15-00454-CR